Citation Nr: 1526046	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-03 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left shoulder dislocation.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to September 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2011 and March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The February 2011 rating decision also denied service connection for a minor brain injury.  The Veteran filed a notice of disagreement with respect to this decision and a statement of the case was issued.  However, in his February 2013 VA Form 9, the Veteran specifically limited his appeal to the three issues on the title page of this Remand.  As such, the issue of entitlement to service connection for minor brain injury is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that ratings in excess of those currently assigned for his PTSD, residuals of left shoulder dislocation, and degenerative joint disease of the left knee are warranted because his disabilities are more severe than contemplated by the currently assigned ratings.  In a January 2015 statement, the Veteran's representative requested that the Veteran be afforded a new VA examination.  It was noted that although he did not report for his examination in 2012 he respectfully requested that a new examination be scheduled.  Further, the Veteran submitted an October 2014 private psychological assessment which reflects a worsening of the Veteran's PTSD.

In light of this information, and because the Veteran has not undergone a VA examination for his disabilities since August 2010, new VA examinations should be scheduled.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

A review of the record reflects that the most recent VA treatment records in the claims file are from July 2012.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from July 2012 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his PTSD.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file, to specifically include the October 2014 private psychiatric assessment report contained in the VBMS file, and any additional VA records associated with the claims file.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's PTSD in detail.  The examiner should determine the extent of the Veteran's PTSD symptoms as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to PTSD. 

3.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected residuals of left shoulder dislocation and degenerative joint disease of the left knee.

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

All pertinent symptomatology and findings must be reported in detail.  

Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted.  

All ranges of motion of the left shoulder and left knee should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the left shoulder or left knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the appropriate joint(s) could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner should also comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the left knee and, if so, its severity.

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).
 
5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental Statement of the Case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




